DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
 
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/07/2021, the following has occurred: claims 1-2, 4, 11, 13-15, 18, 20-25, and 27 have been amended; claims 3, 5-10, 12, 17, and 26 have remained unchanged; and no new claims have been added.
Claims 1-15, 17-18, and 20-27 are pending.
Effective Filing Date: 12/28/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objections. Accordingly, Examiner withdraws the previous claim objections.

35 U.S.C. 101 Rejections:
Applicant amended the claims and stated that in view of the amendments, the claims should be allowable. Examiner respectfully disagrees. Examiner directs Applicant to the 35 U.S.C. 101 rejection section below for further details on the 101 rejection.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the usage of the Traven reference to address the claimed classifications. Examiner however has now brought in the Mireku reference to further teach a set of permissions categorized as a classification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17-18, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15, 17-18, and 20-27 are drawn to a method, which is within the four statutory categories. Claims 1-15, 17-18, and 20-27 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving data associated with an analyte state of a host, wherein two or more monitors (where monitors can be people) are authorized to access permissible data of the received data based on a plurality of classifications, and wherein a first user is associated with a first monitor of the two or more monitors and a second user is associated with a second monitor of the 2) generating the plurality of classifications including a first classification and a second classification assignable to the monitors authorized to access the permissible data, wherein the plurality of classifications designate a hierarchy to provide communications based on one or more sets of notification rules to selectively inform each of the two or more monitors about the analyte state of the host, and wherein communications are sent first to a higher classified monitor before the communications are sent to a lower classified monitor, 3) assigning the first monitor to the first classification, wherein the first classification is associated with a first set of permissions and a first set of notification rules to notify the first monitor under a first set of circumstances, and wherein the first set of permissions defines a first set of permissible data the first monitor is authorized to access, 4) assigning the second monitor to the second classification, wherein the second classification provides (i) a second set of permissions defining a second set of permissible data the second monitor is authorized to access, wherein the second set of permissible data includes less permissible data than the first set of permissible data, and (ii) a second set of notification rules to notify the second monitor under a second set of circumstances, and wherein the second set of circumstances has fewer circumstances than the first set of circumstances, 5) sending the received data to the first monitor based on the hierarchy, the first classification, and the second classification, 6) determining that the first user of the first monitor is unable to fulfill a first particular role in response to the state of the host according to one or more criteria, 7) sending the data to the second monitor in response to the determining that the first user of the first monitor is unable to fulfill the first particular role, and 8) one of: 8a) relegating the first monitor from the first 8b) elevating the second monitor from the second classification to the first classification based on an action of the second monitor after sending the data to the second remote monitor. These steps correspond to Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people.
Depending claims 2-15, 17-18, and 20-27 include all of the limitations of claim 1 and therefore likewise incorporate the above-described abstract idea. Depending claim 4 adds the additional steps of “receiving, at the secure server, the location of the host device and the locations of the first and second remote monitoring devices” and “wherein determining that the first user is unable to fulfill the first particular role comprises determining the first remote monitoring device exceeds a predetermined proximity from the host device based on the location of the host device and the locations of the first and second monitoring devices”; claim 11 adds the additional steps of “providing, by the secure server, a message informative of an event associated with the analyte state of the host to the first remote monitoring device” and “wherein determining that the first user is unable to fulfill the first particular role is based at least in part on a lack of acknowledgment by the first remote monitoring device within a predetermined time period after the providing the message”; claim 13 adds the additional steps of “providing, by the secure server, a message informative of an event associated with the analyte state of the host to the second remote monitoring device” and “wherein the action of the second remote monitoring device comprises an acknowledgment by the second remote monitoring device within a predetermined time period after the providing the message”; claim 18 adds the additional steps of “receiving, at the secure server, a request from the first monitoring device to elevate the second remote monitoring device to the first classification” and “wherein the action of the second remote monitoring device comprises an acceptance of privileges and duties associated with the first classification”; claim 20 adds the additional steps of “sending the received data comprises providing, by the secure server, an alert informative of an event associated with the analyte state of the host to the first remote monitoring device based on the first set of notification rules associated with the first classification”, “determining that the first user is unable to fulfill the first particular role comprises receiving, at the secure server, a first response from the first remote monitoring device indicative of an inability to react to the alert or a lack of response from the first remote monitoring device within a predetermined time period after providing the alert”, and “sending the data to the second remote monitoring device in response to the determining comprises providing, by the secure server in response to the first response, the alert to the second remote monitoring device”; claim 21 adds the additional step of “receiving, at the secure server, a second response from the second remote monitoring device indicative of an ability to react to the alert”; claim 22 adds the additional step of “wherein the action of the second remote monitoring device comprises sending the second response by the second remote monitoring device within the predetermined time period after providing the alert”; claim 23 adds the additional step of “wherein determining that the first user is unable to fulfill the first particular role is based on the first response indicative of the inability or the lack of response”; and claim 24 adds the “prior to providing the alert to the second remote monitoring device, overriding, by the secure server, the second set of notification rules associated with the second classification for the alert to be provided to the second remote monitoring device based on a severity factor of the information associated with the alert.” The limitations of claims 2-3, 5-10, 12, 14-15, 17, and 25-27 further specifies elements within the independent claims without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-15, 17-18, and 20-27 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a secure server, 2) a host device operable to receive sensor data from a continuous analyte sensor worn by the host, and 3) remote monitoring devices including first and second remote monitoring devices (monitors) to perform the claimed steps.
The 1) secure server and 3) first and second monitoring devices in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [77]).
The 2)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a secure server, 2) a host device, and 3) remote monitoring devices to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP § 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));

The current invention assigns the classifications to monitoring devices and determines which monitoring device to send the obtained data associated with the analyte state of the host utilizing 1) a secure server and 3) remote monitoring devices, thus the server and monitoring devices are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2)
Mere instructions to apply an exception using insignificant extra-solution activity and a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-15 and 17-18, and 20-27 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15, 17-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2014/105631 to Traven et al. in view of U.S. 2009/0025063 to Thomas and further in view of U.S. 2008/0034438 to Mireku.
As per claim 1, Traven et al. teaches a method for remote monitoring of a subject's health data by authorized monitors, comprising:
--receiving, at a secure server, data associated with an analyte state of a host that is provided by a host device operable to receive sensor data from a continuous analyte sensor worn by the host, (see: paragraph [006] where analyte data from a host is being received by a server. Also see: paragraph [031] where the sensor is a continuous sensor) wherein two or more remote monitoring devices are authorized by the secure server to access permissible data of the received data based on a plurality of sets of permissions, (see: 114A-114M of FIG. 1 where there are at least two remote monitoring devices that can access the data in the secure server. Also see: paragraph [0127] where the remote devices accessing the secure server are authorized and authenticated) and wherein a first user is associated with a first remote monitoring device of the two or more remote monitoring devices and a second user is associated with a second remote monitoring device of the two or more remote monitoring devices; (see: paragraph [039] where individuals can be associated with respective monitoring devices)
--generating, at the secure server, the plurality of sets of permissions including a first set of permissions and a second set of permissions assignable to the remote monitoring devices authorized to access the permissible data, (see: paragraph [150] where permissions are being configured or generated for remote monitors. The permissions generated for a remote monitoring device describe the classification) wherein the plurality of sets of permissions designate a hierarchy to provide communications based on one or more sets of notification rules to selectively inform each of the two or more remote monitoring devices about the analyte state of the host, (see: paragraph [0134] where there is a hierarchy described in the example where device 114A receives the alert information based on rules while device 114B does not receive the rules) and wherein communications are sent first to a higher classified remote monitoring device before the communications are sent to a lower classified remote monitoring device; (see: paragraph [0135] where communications can be sent to a primary monitor (higher classified) before being sent to a backup/secondary monitor (lower classified))
--assigning, at the secure server, the first remote monitoring device to the first set of permissions, (see: paragraph [150] where at the server there is configuration/assigning of permissions for/to devices. Also see: [0202] where there are icons that indicate the assignment of the permissions to the devices) wherein the first set of permissions is associated with a first set of permissions and a first set of notification rules to notify the first remote monitoring device under a first set of circumstances, (see: paragraph [150] where the permissions include notification rules on how to receive notification messages. This is selected and modifiable by the configurations page of the host) and wherein the first set of permissions defines a first set of permissible data the first remote monitoring device is authorized to access; (see: paragraph [0134] where the type of data that device 114A receives is determined by the rules associated with the monitors)
--assigning, at the secure server, the second remote monitoring device to the second set of permissions, (see: paragraph [150] where at the server there is configuration/assigning of permissions for/to devices. Also see: [0202] where there are icons that indicate the assignment of the permissions to the devices) wherein the second set of permissions provides (i) a second set of permissions defining a second set of permissible data the second remote monitoring device is authorized to access, (see: paragraph [150] where the permissions include notification rules on how to receive notification messages. This is selected and modifiable by the configurations page of the host. Also see: paragraph [0134] where the type of data that device 114B receives is determined by the rules associated with the monitors) and (ii) a second set of notification rules to notify the second remote monitoring device under a second set of circumstances; (see: paragraph [0134] where the type of data that device 114B receives is determined by the rules associated with the monitors)
--sending, from the secure server, the received data to the first remote monitoring device based on the hierarchy, the first set of permissions, and the second set of permissions; (see: paragraph [0134] where the analyte state alerts are being sent to 114A and 114B based on their device-defined permissions. Because the first set of permissions of the first monitor are prioritized in the hierarchy, the first monitor receives the notification first. Additionally, the second monitor with a second set of permissions is also used to determine where to send the notification as this second monitor is not prioritized until the first monitor does not respond)
--determining that the first user of the first remote monitoring device is unable to fulfill a first particular role in response to the state of the host according to one or more criteria; (see: paragraph [0135] where a determination is being made that the first device 114A is unable to fulfill a role because the user is not able to respond to the notification message. Upon not acknowledging the notification message, the message is sent to another remote monitoring device such as 114B)
--sending the data to the second remote monitoring device in response to the determining that the first user of the first remote monitoring device is unable to fulfill the first particular role; (see: paragraph [0135] where a determination is being made that the first device 114A is unable to fulfill a role because the user is not able to respond to the notification message. Upon not acknowledging the notification message, the message is sent to another remote monitoring device such as 114B) and
--one of:
--relegating, by the secure server, the first remote monitoring device from the first set of permissions to the second set of permissions based on the determining that the first user of the first remote monitoring device is unable to fulfill a first particular role in response to the state of the host; (see: paragraph [0135] where a remote monitor 114 may be relegated if the device is otherwise unreachable. The notification message would then be sent to a different remote monitor 114B) or
--elevating, by the secure server, the second remote monitoring device from the second set of permissions to the first set of permissions based on an action of the second remote monitoring device after sending the data to the second remote monitoring device (see: paragraph [0135] where another monitor may be notified when the initial monitor is otherwise unreachable. If this device is unreachable then another device would be notified, thus in order for a determination of reachability to be made a form of acknowledgment (an action after the notification is sent) must occur from the monitor).
Traven et al. teaches the aforementioned, claim limitations. The difference between Traven et al. and the claimed invention is that while Traven et al. does disclose hierarchy and classifications associated with different monitoring devices, it does not explicitly teach the permissions/circumstances to operate in the manner discussed below:
1) --wherein the second set of permissible data includes less permissible data than the first set of permissible data;
2) --wherein the second set of circumstances has fewer circumstances than the first set of circumstances; and
3) --classifications defined as a set of permissions.

Thomas teaches:
1) --wherein the second set of permissible data includes less permissible data than the first set of permissible data, (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set of permissions allow for the user to see the redacted information, while the second prevents it, thus the second set of permissions includes less permissible data than the first set of permissions) and
2) --wherein the second set of circumstances has fewer circumstances than the first set of circumstances (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set of permissions allow for the user to see the redacted information, while the second prevents it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the second set of permissible data includes less permissible data than the first set of permissible data and 2) wherein the second set of circumstances has fewer circumstances than the first set of circumstances as taught by Thomas for the data/circumstances as disclosed by Traven et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Traven et al. teaches permissions and circumstances for monitoring devices thus substituting lower or higher access to the available information would not change the underlying functionality of Traven et al. where the monitoring devices are used to monitor data based on permissions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Mireku teaches:
3) --classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 3) classifications defined as a set of permissions as taught by Mireku in the method as taught by Traven et al. and Thomas in combination with the motivation(s) of configuring security when defining which data each principal is allowed to access (see: paragraph [0026] of Mireku).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute classifications as taught by Mireku for a set of permissions as disclosed by Traven et al. and Thomas in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Traven et al. and Thomas teaches of using devices with different permissions thus one could substitute wherein those permissions are categorized by a classification to obtain predictable results of using devices with different permissions. 

As per claim 2, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first remote monitoring device and second remote monitoring device to the first set of permissions and second set of permissions, respectively, is based on one or more of a location of the host device and locations of the first and second remote monitoring devices, a characteristic of the first user of the first remote monitoring device communicated to the secure server by the first remote monitoring device, a characteristic of the second user of the second remote monitoring device communicated to the secure server by the second remote monitoring device, a relationship between the first user of the first remote monitoring device and the host, a relationship between the second user of the second remote monitoring device and the host, a behavior of the first remote monitoring device, or a behavior of the second remote monitoring device (see: paragraph [0221] where assigning primary and secondary devices is based on location).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second remote monitoring devices to the first and second sets of permissions, respectively, is based at least in part on a location of the host device and locations of the first and second remote monitoring devices (see: paragraph [0221] where assigning primary and secondary devices is based on location).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Traven et al., Thomas, and Mireku in combination teach the method of claim 3, see discussion of claim 3. Traven et al. further teaches:
--receiving, at the secure server, the location of the host device and the locations of the first and second remote monitoring devices; (see: paragraph [0221] where the locations of the remote devices and host are received at the server) and
--wherein determining that the first user is unable to fulfill the first particular role comprises determining the first remote monitoring device exceeds a predetermined proximity from the host device based on the location of the host device and the locations of the first and second remote monitoring devices (see: paragraph [0221] where different remote monitors are being selected based on proximity to the host device).

As per claim 5, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second remote monitoring devices to the first and second sets of permissions, respectively, is based at least in part on one or more characteristics of the first user of the first remote monitoring devices and the second user of the second remote monitoring device (see: paragraph [0105] where the assigning is done based on characteristics of the device 114 which indicates the characteristics of the user of that device).
Traven may not further, specifically teach classifications defined as a set of permissions.
set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Traven et al., Thomas, and Mireku in combination teach the method of claim 5, see discussion of claim 5. Traven et al. further teaches wherein the one or more characteristics include health data associated with the first user and the second user collected by one or more of a continuous glucose monitor, a heart rate monitor, or other health monitoring device (see: paragraph [0105] where the characteristics include sensor data (health data relating to the interested users that monitor the data). Also see: paragraph [0123] where the data is being collected from a continuous glucose monitor).

As per claim 7, Traven et al., Thomas, and Mireku in combination teach the method of claim 5, see discussion of claim 5. Traven et al. further teaches wherein the one or more characteristics include an activity status associated with the first user and second user including an available status, a busy status, or a sleep status (see: paragraph [0105] where assigning is happening based on characteristics of the monitoring device. Also see: paragraph [0145] where there are able and unable devices to provide monitoring. Thus, devices are given an activity status of available if they can provide monitoring. Also see: paragraph [0135]).

As per claim 8, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second monitoring devices to the first and second sets of permissions, respectively, is based at least in part on a relationship of the first user and the host and a relationship of the second user and the host (see: paragraph [039] where each remote device 114 can be associated with the host. Each monitor 114 can be associated with a caretaker, such as parent, spouse, doctor, nurse, hospital, and the like. The assigning of the monitoring devices here is based on the relationship between the host and the users of the monitoring devices).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).


As per claim 9, Traven et al., Thomas, and Mireku in combination teach the method of claim 8, see discussion of claim 8. Traven et al. further teaches wherein assigning the first set of permissions is based at least in part on the first user of the first remote monitor device being a primary caretaker of the host, and wherein assigning the second set of permissions is based at least in part on the second user of the second remote monitor device being one or more of a primary caretaker, an assigned watcher of the host, a friend of the host, or a family member of the host (see: paragraph [039] where each remote device 114 can be associated with the host. Each monitor 114 can be associated with a caretaker, such as parent, spouse, doctor, nurse, hospital, and the like. The assigning of the monitoring devices here is based on the relationship between the host and the users of the monitoring devices).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).


As per claim 10, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. may not further specifically teach wherein assignment of the first and second remote monitoring devices to the first and second sets of permissions, respectively, is based at least in part on a behavior of the first user of the first remote monitoring device or a behavior of the second user of the second remote monitoring device.
Thomas further teaches wherein assignment of the first and second remote monitoring devices to the first and second sets of permissions, respectively, is based at least in part on a behavior of the first user of the first remote monitoring device or a behavior of the second user of the second remote monitoring device (see: paragraph [0010] where roles of users trying to interact with content are being identified. The role here is a behavior of the user of the device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Traven et al., Thomas, and Mireku in combination teach the method of claim 10, see discussion of claim 10. Traven et al. further teaches:
--providing, by the secure server, a message informative of an event associated with the analyte state of the host to the first remote monitoring device; (see: paragraph [0135] where a notification message is provided to the first monitoring device 114. Also see: paragraph [006] where the notification message is indicative of the event detected) and
--wherein determining that the first user is unable to fulfill the first particular role is based at least in part on a lack of acknowledgment by the first remote monitoring device within a predetermined time period after the providing the message (see: paragraph [0135] where after a predetermined amount of time the secure sever may send the message to a different monitor. Thus, the first monitor would be relegated).

As per claim 12, Traven et al., Thomas, and Mireku in combination teach the method of claim 11, see discussion of claim 11. Traven et al. further teaches wherein the providing includes providing a plurality of messages informative of a plurality of respective events to the first monitoring device over a duration of time, (see: paragraphs [006] and [0135] where multiple events are being monitored by the first monitor device 114) and the relegating is based on the lack of acknowledgment of the first monitoring device to a predetermined number of instances of the plurality of the provided messages (see: paragraph [0135] where there is a predetermined quantity of unsuccessful resends needed before the message is escalated to a backup/secondary monitor).

As per claim 13, Traven et al., Thomas, and Mireku in combination teach the method of claim 10, see discussion of claim 10. Traven et al. further teaches:
--providing, by the secure server, a message informative of an event associated with the analyte state of the host to the second remote monitoring device; (see: paragraph [0135] where a notification message is provided to the monitoring device 114 (secondary monitoring device). Also see: paragraph [006] where the notification message is indicative of the event detected) and
--wherein the action of the second remote monitoring device comprises an acknowledgment by the second remote monitoring device within a predetermined time period after the providing the message (see: paragraph [0135] where after a predetermined amount of time the secure sever may send the message to a different monitor. Another monitor may be notified when the initial monitor is otherwise unreachable. If this device is unreachable then another device would be notified, thus in order for a determination of reachability to be made a form of acknowledgment (an action after the notification is sent) must occur from the monitor).

As per claim 14, Traven et al., Thomas, and Mireku in combination teach the method of claim 13, see discussion of claim 13. Traven et al. further teaches wherein the providing includes providing a plurality of messages informative of a plurality of respective events to the second remote monitoring device over a duration of time, (see: paragraphs [006] and [0135] where multiple events are being monitored by the monitor device 114 (secondary monitoring device)) and the elevating is based at least in part on the acknowledgment of the second monitoring device to a predetermined number of instances of the plurality of the provided messages (see: paragraph [0135] where there is a predetermined quantity of unsuccessful resends needed before the message is escalated to another primary monitor).

As per claim 15, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein: the plurality of sets of permissions include a third set of permissions, (see: paragraph [0141] where there is a third set of permissions for a third remote monitoring device) wherein the third set of permissions provides one or both of (i) a third set of permissions, (see: paragraph [0141] where there is a third device that receives information based on rules. Also see: paragraph [036] and [150] where the permissions include notification rules on how to receive notification messages. This is selected and modifiable by the configurations page of the host) wherein the third set of permissions defines a third set of permissible data that a third remote monitoring device assigned the third set of permissions is authorized to access, (see: paragraphs [0141] and [0134] where the type of data that device 114M (third device) receives is determined by the rules associated with the monitors) and (ii) a third set of notification rules to notify the third remote monitoring device based on a third set of circumstances (see: paragraph [0141] where a third device is notified under a third set of rules).
Traven et al. may not further specifically teach:
1) --wherein the third set of permissible data includes less permissible data than the first set of permissions or the second set of permissions or both;
2) --wherein the third set of circumstances has fewer circumstances than the first set of circumstances or the second set of circumstances or both; and
3) --classifications defined as a set of permissions.

Thomas further teaches:
1) --wherein the third set of permissible data includes less permissible data than the first set of permissions or the second set of permissions or both; (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set and second set of permissions allow for the user to see the redacted information, while the third would prevent it) and
2) --wherein the third set of circumstances has fewer circumstances than the first set of circumstances or the second set of circumstances or both (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set and second set of permissions allow for the user to see the redacted information, while the third would prevent it).


Mireku further teaches:
3) --classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the first and second remote monitoring devices are in wireless communication with each other (see: paragraph [038] where 114A and 114B are in wireless communication with each other via network 108 by being part of the system depicted in FIG. 1).

As per claim 18, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches:
--receiving, at the secure server, a request from the first monitoring device to elevate the second remote monitoring device to the first set of permissions; (see: paragraph [0145] where a request to elevate a secondary device is being received by the server in the form of inability to provide monitoring signal message)
--wherein the action of the second remote monitoring device comprises an acceptance of privileges and duties associated with the first set of permissions (see: paragraph [0145] where subsequently the backup monitor is elevated which indicates an acceptance of the request. The acceptance here is an acceptance of first set of permissions associated with the first monitor).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 20, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein:
--sending the received data comprises providing, by the secure server, an alert informative of an event associated with the analyte state of the host to the first remote monitoring device based on the first set of notification rules associated with the first set of permissions (see: paragraph [0134] where an alert is sent to the first remote monitor).
–determining that the first user is unable to fulfill the first particular role comprises 6receiving, at the secure server, a first response from the first remote monitoring device indicative of an inability to react to the alert or a lack of response from the first remote monitoring device within a predetermined time period after the providing the alert; (see: paragraph [0135] where the first monitor is unable to react to the message during a predetermined amount of time) and
--sending the data to the second remote monitoring device in response to the determining comprises providing, by the secure server in response to the first response, the alert to the second remote monitoring device (see: paragraph [0135] where the message is then sent to another monitoring device 114B).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 21, Traven et al., Thomas, and Mireku in combination teach the method of claim 20, see discussion of claim 20. Traven et al. further teaches receiving, at the secure server, a second response from the second remote monitoring device indicative of an ability to react to the alert (see: paragraph [0142] where there is acknowledging of a message which the server receives. This acknowledgement is a second response indicative of an ability to react to the alert).

As per claim 22, Traven et al., Thomas, and Mireku in combination teach the method of claim 21, see discussion of claim 21. Traven et al. further teaches wherein the action of the second remote monitoring device comprises sending the second response by the second remote monitoring device within the predetermined time period after providing the alert (see: paragraph [0135] where after a predetermined time the secure sever may send the message to a backup monitor. The backup monitor/second monitor in this case is elevated after a predetermined period of time).

As per claim 23, Traven et al., Thomas, and Mireku in combination teach the method of claim 20, see discussion of claim 20. Traven et al. further teaches wherein determining that the first user is unable to fulfill the first particular role is based on the first response indicative of the inability or the lack of response (see: paragraph [0135] where after a predetermined amount of missed responses the secure sever may send the message to a different monitor. The missed responses indicate a lack of response. The backup monitor/second monitor in this case is elevated after a predetermined period of time. Thus, the first monitor would be relegated).

As per claim 24, Traven et al., Thomas, and Mireku in combination teach the method of claim 20, see discussion of claim 20. Traven et al. further teaches wherein the alert includes information outside of the second set of notification rules associated with the second set of permissions; (see: paragraph [0134] where different motoring devices may receive different notification messages. Also see: paragraph [0135] where the notification may be escalated to a secondary/backup monitor. A notification sent to the first monitoring device, but then escalated to the second monitoring device would describe an alert that includes information outside of the second set of notification rules considering that the notification was initially supposed to be sent to a primary monitor) and wherein the method further comprises:
--prior to providing the alert to the second remote monitoring device, overriding, by the secure server, the second set of notification rules associated with the second set of permissions for the alert to be provided to the second remote monitoring device based on a severity factor of the information associated with the alert (see: paragraph [0140] where severity of an event and type of the event is taken into account for escalation sequence configuration. Thus, prior to an escalation to a secondary monitor the server would have already decided (overrided) the rules to escalate the event based on severity).
Traven may not further, specifically teach classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 25, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the first set of notification rules and the second set of notification rules define respective circumstances to send a message to a respective remote monitoring device informative of an event associated with the analyte state of the host, (see: paragraph [0141] where there are rules defining when certain monitoring devices should receive notification messages pertaining to analyte information of the host) and wherein the first set of notification rules and the second set of notification rules are modifiable by the respective authorized remote monitoring devices within a scope of the set of permissions to the data associated with the respective remote monitoring device (see: paragraphs [0164], [0177], and [0188] where the user (of the authorized monitoring device) can modify the notification rules).

As per claim 26, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the permissible data includes (i) retrospective sensor data, (ii) real time sensor data, and (iii) a trend in a rate of change of the analyte state of the host (see: paragraph [046] where there is retrospective sensor data (historical), real time data, and rate of change data).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2014/105631 to Traven et al. in view of U.S. 2009/0025063 to Thomas further in view of U.S. 2008/0034438 to Mireku as applied to claim 1, further in view of J.P. 2016/035699-A to Koshima.
As per claim 27, Traven et al., Thomas, and Mireku in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the second set of permissions is based at least in part on whether the second remote monitoring device exceeds a predetermined proximity from the host device, (see: paragraph [0221] where the monitoring devices are relegated to a second set of permissions when they are no longer close to the host).
classifications defined as a set of permissions.
Mireku further teaches classifications defined as a set of permissions (see: paragraph [0006] where there are classification hierarchies stored with a permission, associating the permission with a role, and mapping a user to the role within the resource hierarchy. Also see: paragraph [0027] where there are role classifications such as “User”, “Operator”, and “Administrator” where each role is capable of being associated with the principal (defined in paragraph [0026] as a method for controlling access of a user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Traven et al., Thomas, and Mireku in combination may not further, specifically teach wherein the predetermined proximity is based at least in part on a severity of the analyte state of the host.

Koshima teaches:
--wherein the predetermined proximity is based at least in part on a severity of the analyte state of the host (see: paragraph [0079] where if the number of hospitals that have been accepted for patients with symptoms of input severity exceeds the predetermined number N, the creation unit determines the distance from the mobile device 102 (or the mobile terminal device 103). A medical institution candidate list indicating the top N medical institutions that are close to each other may be created. The predetermined proximity of being close to the mobile device is being determined for the severity of the patient’s symptoms).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the predetermined proximity is based at least in part on a severity of the analyte state of the host as taught by Koshima in the method as taught by Traven et al., Thomas, and Mireku in combination with the motivation(s) of being a way to urgently address issues that need to be taken care of immediately in addition to being convenient for the host (see: paragraph [0140] of Koshima where the invention preferentially presents a medical institution close to the site of the disaster or accident to prevent it from becoming difficult to judge the medical institution due to too many options).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686